Appeal from an award made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law for death benefits in favor of the mother of the deceased employee. The sole question here is that of dependency. The proof amply supports the finding that the mother of the deceased employee was dependent upon him, and the award should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present —• Hill, P. J., Crapser, Bliss, Schenek and Poster, JJ.